Title: From George Washington to John Hancock, 5 May 1777
From: Washington, George
To: Hancock, John



Sir
Morris Town May 5th 1777

I was this morning honored with your letter of the 3d Inst., with its inclosures.
General Arnolds promotion gives me much pleasure; he has certainly discoverd in every instance where he has had an opportunity, much bravery, activity and enterprise; But what will be done about his Rank? he will not act most probably under those he commanded but a few weeks ago.
I trust the appointment of Mr Ludwick as Superintendant of Bakers, will have the salutary consequences you mention. I have been long assured, that many abuses have been committed for want of some proper regulations in that department.
By Major Troop one of Genl Gates’s Aids, and who left Albany on Tuesday last, I am inform’d, the accounts of Genl Carlton’s approach towards Ticonderoga were premature. he says Genl Gates reciev’d a letter before he came away, from Brigadier Genl Wayne of the 24 Ulto, in which he mentioned nothing of it—That three thousand Troops had arrived there all in high Spirits and health, except nine, and that that Post could never be carried, without the loss of much Blood. The proceedings of Congress & your letter of the 29th Ulto, were the first and only information I had of Mr Carloton’s being on the Lake, having heard nothing upon the subject from Genl Gates or any other person.
In my last, I mention’d, that 16 Dollars bounty were given by Genl Howe to deserters with Arms; I have reason to believe from information received since, and which seems to be generally Credited, that he has advanced the bounty to 24 Dollars.
It is much to be wished, that our Printers were more discreet in many of their Publications. We see almost in every Paper, Proclamations or accounts transmitted by the Enemy, of an injurious nature. If some hint or caution could be given them on the subject, it might be of material service.
By a Person who has just arrived here, it is reported that Genl Wooster is dead of his wounds.

I would mention to Congress, that in a day or Two our Military Chest will be exhausted; I beg that a supply may be forwarded, as soon as possible, If there should be a failure, we shall have many things to apprehend. I have the Honor to be Sir with great respect Your most Obet Servant

Go: Washington


P.S. I have inclosed a List of Stores lost at Danbury. You will also receive a New York paper, by which you will see the Enemy’s Account of that Affair & how little they have regarded a True state. We are told certainly they had 47 Men killed & from the Accounts, that have been received, I think it may be fairly concluded, that their Loss was much more considerable than they make it.

